IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: SALE OF DELINQUENT              : No. 303 WAL 2014
PROPERTIES EXPOSED FOR SALE            :
SEPTEMBER 17, 2012                     :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
APPEAL OF: DAVID A. PRITTS             :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of October, 2014, the Petition for Allowance of Appeal

is DENIED.